ORDER

PER CURIAM.
Joseph Rogers (“Rogers”) appeals from the grant of summary judgment in favor of Keith Brown (“Officer Brown”) on his negligence claim for injuries resulting from his vehicle being struck by Officer Brown’s patrol car and in favor of the Board of Police Commissioners of the City of St. *441Louis (“Board”) on his respondeat superior claim.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).